PER CURIAM.
Ann Bushick appeals a final order of the Board of Clinical Laboratory Personnel, denying her application for licensure as a *1259supervisor in the specialty of cytology. We affirm the Board’s order.
To qualify for a supervisor’s license, an applicant must have, at a minimum, a baccalaureate degree in clinical laboratory sciences, one of the licensure categories, or one of the chemical or biological sciences. Ms. Bushick’s degree is in business administration. An exception to the requirement of a baccalaureate degree in a science is found in rule 64B3-6.002(8), Florida Administrative Code. The rule states:
For applicants with a degree from a regionally accredited U.S. college or university whose major is not a chemical or biological science may submit an evaluation of the applicant’s academic record from the chairperson of a chemical or biological science department of a regionally accredited U.S. college or university to demonstrate that the applicant’s education is equivalent to a U.S. degree in the chemical or biological sciences.
Although Ms. Bushick submitted a letter of equivalency, it failed to comply with rule 64B3-6.002(8), Florida Administrative Code. Contrary to the requirements of the rule, the chairperson’s finding of equivalency was not confined to Ms. Bushick’s academic record. Therefore, we are unable to conclude that the Board erred in denying the application.
Affirmed.
JOANOS, WEBSTER and PADOVANO, JJ., CONCUR.